DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
 
Response to Amendment
Applicants’ submission, filed on 08/29/2022, in response to the rejection of claims 1-11 from the final office action (05/04/2022), by amending claims 1-3, 10, and 12-13 is entered and will be addressed below.
Election/Restrictions
Claims 12-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “the second dimension” in lines 21-22 does not have antecedent basis.

	Applicants amendment, such as “wherein each of the openings include a first end located on the first surface and a second end located on the second surface and a wall surface extending from the first end to the second end” addresses previous 112(b) issue, see the bottom of page 9 to the middle of page 10. This is a progress and appreciated. However, there still are 112(b) issues.
	For example, Figs. 5 and 6 show a second end (37) is available at the periphery area 23 of the hole pattern 22 along the first and the second direction (D1, D2). The holes at the center of the hole pattern 22 does not have a second end in these two directions. Fig. 7 does have a second end (not labeled in Fig. 7) at the top portion, but the direction of Fig. 7 is in a particular direction different than the first and the second direction. This creates problems with “a pair of first portions located on the first surface that extend in a first direction and Page 2 of 14have a first dimension, and a pair of second portions located on the first surface that extend in a second direction intersecting the first direction, and wherein the second dimension is shorter than the first dimension” later in claim 1 and “wherein the first direction and the second direction are orthogonal to each other” of claim 3.

	“wherein the circumferential connection line is located closer to a center of each of the openings than the first end and the second end are”, this seems to be referring to “a center” from the plan view (a third direction), considering previous term “protrudes”.

	Claim 2 recites “wherein the second dimension is 2 μm or more shorter than the first dimension, and wherein the heights of the pair of the first wall surface sections at the center parts of the first portions in the first direction are 1 μm or more lower than the heights of the pair of the second wall surface sections at the center parts of the second portions in the second direction“, it is not clear whether each and every opening, or one of the opening is sufficient. Note claim 1 describes “when each of the openings … Page 2 of 14have a first dimension …” 

	Other dependent claims have similar issue as claim 2 (requirement is for each and every opening or just one opening).

	Claim 2 clarifies an issue raised by the examiner as how the first wall sections and the second wall sections are connected at the corner. It is understood the “center parts” is a center region of the first wall section and the second wall section respectively. This leaves the periphery region of the first wall sections and the second wall sections varying in height and meet smoothly without a step. Note these center parts are not 32ac of Fig. 31, which does not fit into claim 1.

However, claim 2 is also still not clear as a group of component “the heights of the pair of the first wall surface sections at the center parts of the first portions in the first direction” comparing another group of component “the heights of the pair of the second wall surface sections at the center parts of the second portions in the second direction“, it is not clear as any one in the first group of components and any one in the second group of components is sufficient, or each and every one of the components has to met the same requirements.

Furthermore, the “center parts” may be leveled (horizontally) or inclined. The examiner suggests to defined a horizontally (or other terms) leveled center parts and remove ambiguity. This will help the other dependent claim too.

	There may be other 112 issues in the current set of claim.
	Perhaps there is a need to describe the holes at periphery region 23 differently than the holes in the center of hole pattern 22.
	Or perhaps all the claim should be focus on the direction of Fig. 7 but moves away from the first direction and the second direction in the rest of the claim.

Because of the complex 3-D structure, there is a need to match each term in the claim with respect to the labels in Applicants’ various Figures. A slightly different interpretation of the claimed term will result a very different claim construction and the complex 3-D structure. The examiner requests Applicants to link the claim term to the labels in the remarks (if not in the list of claims), so that the examiner can properly reconstruct the claim language along the same line of thought and to make sure claim does not leave any 112 issue.

Previously, the examiner suggests Applicants to include height as being the same height for each of the first wall surface sections and the second wall surface sections if appropriate. Also provide some description of at the corner regions to avoid potential enablement issue.

Dependent claims 2-11 are also rejected under USC 112(b) at least due to dependency to rejected claim 1.

As discussed during AFCP interview and subsequent phone call (09/08/2022), there may be no art rejection. The examiner will work with Applicants to clarify the claim subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120060756 is cited for different tilting degree of wall in the opening of mask (Figs. 6A-C).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716